Citation Nr: 0011627	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
claimed as brain injury and syncope with memory loss.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1980 to January 
1983 and from January 1991 to July 1991.  He was a member of 
the United States Army Reserve and had periods of active duty 
training and inactive duty training.  He had a period of 
active duty training for 14 days commencing on July 23, 1995.

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision in which the regional office 
(RO) denied entitlement to service connection for 
disabilities claimed as brain injury, hypertension, memory 
loss with syncope, and back injury, and denied entitlement to 
a permanent and total disability rating for pension purposes.

In an August 1999 rating decision, the veteran was granted 
service connection for degenerative joint disease of the 
lumbar spine and was awarded a rating of 10 percent for 
disability associated with that disorder.  During his March 
2000 hearing before the undersigned Member of the Board, the 
veteran withdrew his claim for service connection for 
hypertension.


FINDINGS OF FACT

1.  The record contains competent medical evidence that the 
veteran has current disability from schizophrenia.

2.  The record contains medical history that the veteran had 
a psychotic episode during a period of active duty from 
training in July 1995.

3.  The veteran has testified that the onset of the 
subjective complaints which have been diagnosed as 
schizophrenia occurred in July 1995 during a period of active 
duty for training.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REMAND

The veteran has current disability from schizophrenia.  That 
diagnosis was reported after a VA neuropsychiatric 
examination in May 1999.  There is some evidence to indicate 
that the onset of his symptoms occurred in July 1995 during a 
period of active duty for training.  However, the record also 
contains evidence that the veteran had disability from a 
neuropsychiatric disorder as early as 1986.  At that time, he 
was hospitalized for treatment of alcohol dependence, and 
amphetamine addiction.  He admitted to using cocaine, LSD, 
and marijuana.  His complaints included frequent blackouts 
and drug-induced hallucinations.  The hospital summary 
included a diagnosis of affective disorder of unknown 
etiology.  In November 1988, the veteran was hospitalized 
again for treatment of multiple substance abuse.  The 
hospital summary also contained a diagnosis of personality 
disorder with depression and anxiety.  The diagnoses 
contained in a summary of a December 1988 hospital summary 
were polysubstance dependence and borderline personality 
traits.  During alcohol rehabilitation in January 1996, the 
veteran's drug and alcohol history was described as 
"extensive."  He admitted to using alcohol and different 
chemicals for the previous 15 years.

The veteran has perfected an appeal of the RO's denial of a 
permanent and total disability rating for pension purposes.  
In an August 1999 rating decision, the stated reason for the 
denial of such benefit was that the veteran had not had 
active duty during a period of war.  In March 2000, the RO 
received a service personnel record which shows that the 
veteran had active duty during the Persian Gulf War from 
January to July 1991.  At the time of his hearing before the 
undersigned Member of the Board, the veteran also submitted a 
record of a VA outpatient treatment which suggest the onset 
of the veteran's schizophrenia was during a period of active 
duty training.  It does not appear that the RO has considered 
such evidence, as there is no subsequently dated supplemental 
statement of the case which addresses such evidence.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a neuropsychiatric disorder.  The RO 
should obtain and associate with the 
claims folder any pertinent records that 
are not currently part of the claims 
folder.

2.  The RO should obtain the complete 
clinical records associated with the 
veteran's hospitalizations at the VA 
medical center at Albuquerque, New 
Mexico, in 1986 and 1988.

3.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature of his neuropsychiatric disorder 
as well as its etiology and relationship 
to the period of active duty for training 
in July 1995.  The claims folder should 
be reviewed by the examiner.  If the 
examiner determines that the veteran has 
current disability from schizophrenia, 
the examiner should express an opinion 
whether it is as likely as not that the 
onset of the veteran's schizophrenia was 
in July 1995 during a period of active 
duty for training or more likely than not 
predated such period.  If the examiner 
concludes that the veteran's disability 
from schizophrenia pre-existed his active 
duty for training in July 1995, then the 
examiner should express an opinion 
whether such disability increased in 
severity beyond the natural progression 
of the disorder during such period.  The 
examiner should comment on the 
relationship, if any, between the 
veteran's current symptoms, diagnosed as 
schizophrenia, and his long history of 
substance abuse and on the relationship, 
if any, between the current diagnosis of 
schizophrenia and the earlier diagnoses 
of affective disorder and personality 
disorder.  Specifically, the examiner 
should express an opinion whether it is 
as likely than not the veteran current 
disability was caused by substance abuse.  
The examiner should also express an 
opinion whether the current diagnosis of 
schizophrenia represents a progression of 
the prior diagnoses, a correction of an 
error in the prior diagnoses, or 
development of a new and separate 
condition.

4. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should readjudicate the 
veteran's claim as one for service 
connection for schizophrenia, claimed as 
brain injury and memory loss with 
syncope.  The RO should also readjudicate 
the claim for a permanent and total 
rating for pension purposes.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and his representative a supplemental 
statement of the case, which should 
include applicable law and regulations 
and discuss the reasons and bases for the 
decision, and give them the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



